Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or some of the subject matter deemed allowable herein.  Furthermore, adding a limitation directed towards an optical assembly adjacent and/or external to a baseplate is disclosed in BRENNAN et al. (Pub. No: US 2015-0148615), and would not further allowance if proposed in a potential amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-8, 10-11, 13-19 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent 10,682,197 (hereinafter ‘197).  Claims 1, 8, 10, 11, 13, 14, and 15 of the instant application are rejected in view of Claims 1, 4, 5, 6, 7, 8, 9, respectively, of ‘197.  Claims 2, 3, 4 of the instant application are rejected in view of Claim 2 of ‘197.  Claims 5, 6, 7 of the instant application are rejected in view of Claim 3 of ‘197.  Claims 16, 17 of the instant application are rejected in view of Claim 10 of ‘197.  Claims 18, 19 of the instant application are rejected in view of Claim 11 of ‘197.   This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims are not worded identically (Clams 2-4 and 6-7 are recited as a matter of design choice – See rejection contained herein), they are not patentably distinct from each other because they claim the same invention.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claims 1, 5, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over GROSSMAN et al. (Pub. No: US 2011-0127405).

As per Claim 1 GROSSMAN discloses A microscope system for simultaneous imaging and stimulation of tissue within a subject, the microscope system comprising (Figs. 1-6 [Abstract] [0012-0015] [0046] [0048-0050]): 
a) an optical assembly comprising: i. an illumination optical path comprising one or more light-emitting elements and configured to direct imaging light to tissue within a specified field-of-view (Figs. 1-6 housing 15 and an objective lens 14, fluorescent light source 17 emitting light in a illumination directional optical path - incident upon sample cells direct imaging light to tissue to be detected by camera 5 to form an image in an FOV [Abstract] [0012-0015] [0025] [0046] [0048-0050]); ii. a stimulation optical path comprising one or more light-emitting elements and configured to direct stimulation light to tissue within said field-of-view (Figs. 1-6 stimulation fluorescent light source 17 directional - incident upon sample cells direct imaging light to tissue to be detected by camera 5 to form an image in an FOV [Abstract] [0012-0015] [0046] [0048-0050]), to tissue outside of said field-of-view (either or), or to tissue partially within said field-of-view (either or); iii. an imaging optical path comprising one or more image sensors and configured to receive light reflected, scattered, or emitted by the tissue to generate an image of the tissue within said field-of-view (Figs. 1-6 camera 5 optical path and image generation [Abstract] [0012-0015] [0025] [0046] [0048-0050]); 
and b) a baseplate, wherein the baseplate is configured to be mounted on the subject in a fixed position and to receive the optical assembly, thereby aligning the optical assembly relative to the tissue of the subject upon attachment to the baseplate, and wherein the optical assembly is removable from the baseplate (Figs. 1-6 base-plate removable housing 15 and an objective lens 14, camera 5 – mount to measure subject of interest – tissue – align as desired for image capture [0025] [0046] [0048-0050])


As per Claim 5 GROSSMAN discloses The microscope system of claim 1, wherein the imaging light is fluorescence excitation light (Figs. 1-6 stimulation fluorescent light source 17 directional - incident upon sample cells direct imaging light to tissue to be detected by camera 5 to form an image in an FOV [Abstract] [0012-0015] [0046] [0048-0050]).

As per Claim 18 GROSSMAN discloses The microscope system of claim 1, further comprising 

a first processor and a memory device, wherein the processor is configured to execute a series of software-encoded instructions stored in the memory device (Figs. 1-6 software and digital processors [0028, 0033, 0062, 0069] memory unit 4 [0058]).

As per Claim 19 GROSSMAN discloses The microscope system of claim 18, wherein the software-encoded instructions include instructions for (See said analysis for Claim 18): 
(i) modulating the imaging light intensity in a time-dependent or spatially-dependent manner (either or), (ii) modulating the stimulation light intensity in a time-dependent or spatially-dependent manner (either or), (iii) varying the focal depth in a time-dependent manner (either or), and (iv) capturing one or more images of the tissue within the specified field-of-view at specified times (Figs. 1-6 real time imaging [0012-0015] [0025] [0046] [0048-0050] [0066-0069]), or any combination thereof (either or).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN et al. (Pub. No: US 2011-0127405) in view of GHOSH et al (Pub. No.: US 2013-0260382) 

As per Claim 2 GROSSMAN discloses The microscope system of claim 1, wherein 

GROSSMAN does not disclose but GHOSH discloses the specified field-of-view is about N mm× N mm (Figs. 1-4 mm by mm [0034])  (before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify GHOSH to teach a specific number of mm dimensions because Applicant has not disclosed that 1 mm × 1 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of mm because performance of said invention is not tied to a specific mm dimension)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the specified field-of-view is about N mm× N mm as taught by GHOSH into the system of GROSSMAN because of the benefit taught by GHOSH to disclose alternative configuration for a microscopic devices to include flexible and various viewpoints for the system that expands upon said system capabilities and in order to set the field of view to correspond with the positioning of the microscope when the microscope is used in an array of microscopes to stitch together an image of a sample using a plurality of fields of view.


As per Claim 3 GROSSMAN discloses The microscope system of claim 1, wherein 
GROSSMAN does not disclose but GHOSH discloses the specified field-of-view is about N mm× N mm (Figs. 1-4 mm by mm [0034])  (before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify GHOSH to teach a specific number of mm dimensions because Applicant has not disclosed that 2 mm × 2 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of mm because performance of said invention is not tied to a specific mm dimension) (The motivation that applied in Claim 2 applies equally to Claim 3)

As per Claim 4 GROSSMAN discloses The microscope system of claim 1, wherein 
GROSSMAN does not disclose but GHOSH discloses the specified field-of-view is about N mm× N mm (Figs. 1-4 mm by mm [0034])  (before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify GHOSH to teach a specific number of mm dimensions because Applicant has not disclosed that 4 mm × 4 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of mm because performance of said invention is not tied to a specific mm dimension) (The motivation that applied in Claim 2 applies equally to Claim 4)


As per Claim 8 GROSSMAN discloses The microscope system of claim 1, wherein the optical assembly is configured to acquire images (See said analysis for Claim 1)
GROSSMAN does not disclose but GHOSH discloses images with a spatial resolution of better than about N μm at the center of the field-of-view (Figs. 1-4 better an N um at the focal plane [0034])  (before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify GHOSH to teach a specific spatial resolution because Applicant has not disclosed that 2 um provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of spatial resolution because performance of said invention is not tied to a specific spatial resolution) (The motivation that applied in Claim 2 applies equally to Claim 8).

As per Claim 16 GROSSMAN discloses The microscope system of claim 1, wherein 
the stimulation optical path is further configured to direct the stimulation light to the tissue (Figs. 1-6 stimulation fluorescent light source 17 directional - incident upon sample cells direct imaging light to tissue to be detected by camera 5 to form an image in an FOV [Abstract] [0012-0015] [0046] [0048-0050])
GROSSMAN does not disclose but GHOSH discloses light in a user-defined spatial pattern (Figs. 1-4 defined patterns [0052] [0058-0060]) (The motivation that applied in Claim 2 applies equally to Claim 16)

As per Claim 17 GROSSMAN discloses The microscope system of claim 16, wherein the 
GROSSMAN does not disclose but GHOSH discloses user-defined spatial pattern has a spatial resolution of better than about N μm at the focal plane (Figs. 1-4 defined patterns [0052] [0058-0060]) (Figs. 1-4 better an N um at the focal plane [0034])  (before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify GHOSH to teach a specific spatial resolution because Applicant has not disclosed that 5 um provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of spatial resolution because performance of said invention is not tied to a specific spatial resolution) (The motivation that applied in Claim 2 applies equally to Claim 17).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN et al. (Pub. No: US 2011-0127405) in view of TREADO et al. (Pub. No.: US 2004-0184660) 

As per Claim 6 GROSSMAN discloses The microscope system of claim 5, wherein the fluorescence excitation light is provided (See said analysis for Claim 1); and the stimulation light is provided (See said analysis for Claim 1)

GROSSMAN does not disclose but TREADO discloses light within a wavelength range of N nm to M nm, and the light is provided within a wavelength range of NN nm and MM nm (Figs. 1-2 [0067-0070][0089]) (before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify TREADO to teach a specific wavelength amounts because Applicant has not disclosed that 400 nm to 500 nm or 500 nm to 800 nm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of wavelengths because performance of said invention is not tied to a specific nm amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include light within a wavelength range of N nm to M nm, and the light is provided within a wavelength range of NN nm and MM nm as taught by TREADO into the system of GROSSMAN because of the benefit taught by TREADO to disclose variations in image lighting as an alternative to the fluorescent light to extend and expand upon GROSSMAN imaging capabilities.

As per Claim 7 GROSSMAN discloses The microscope system of claim 5, wherein the fluorescence excitation light is provided (See said analysis for Claim 1); and the stimulation light is provided (See said analysis for Claim 1).
GROSSMAN does not disclose but TREADO discloses light within a wavelength range of N nm to M nm, and the light is provided within a wavelength range of NN nm and MM nm (Figs. 1-2 [0067-0070][0089]) (before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify TREADO to teach a specific wavelength amounts because Applicant has not disclosed that 500 nm to 650 nm or 350 nm to 560 nm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of wavelengths because performance of said invention is not tied to a specific nm amount) (The motivation that applied in Claim 6 applies equally to Claim 7).


Claims 10-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN et al. (Pub. No: US 2011-0127405) in view of YU et al. (Pub. No.: US 2016-0183782) 

As per Claim 10 GROSSMAN discloses The microscope system of claim 1, wherein the optical assembly further comprises (See said analysis for Claim 1)
GROSSMAN does not disclose but YU discloses one or more deformable lenses configured to adjust the focal depth of the imaging optical path (Figs. 1-7 microscope with a deformable lens and imaging path [0044]), the stimulation optical path (either or), or both (either or).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more deformable lenses configured to adjust the focal depth of the imaging optical path, the stimulation optical path, or both as taught by YU into the system of GROSSMAN because of the benefit taught by YU to disclose using the deformable lens as an alternative to other types and setup of lens whereby said systems involve involved imaging techniques and would benefit from the ability to allow for different interchangeable components to improve the outcomes of imaging quality.

As per Claim 11 GROSSMAN discloses The microscope system of claim 10, wherein the illumination optical path (See said analysis for Claim 1), stimulation optical path (See said analysis for Claim 1), and imaging optical path (See said analysis for Claim 1)
 GROSSMAN does not disclose but YU discloses path share at least one deformable lens (Figs. 1-7 microscope with a deformable lens and imaging path [0044]) (The motivation that applied in Claim 10 applies equally to Claim 11).

As per Claim 14 GROSSMAN discloses The microscope system of claim 10, wherein the imaging optical path and the stimulation optical path direct light to the same focal plane (Figs. 1-6 stimulation fluorescent light source 17 directional - incident upon sample cells direct imaging light to tissue to be detected by camera 5 to form an image in an FOV [Abstract] [0012-0015] [0046] [0048-0050])
GROSSMAN does not disclose but YU discloses the one or more deformable lenses are configured so that the imaging optical path (Figs. 1-7 microscope with a deformable lens and imaging path [0044]) (The motivation that applied in Claim 10 applies equally to Claim 14).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN et al. (Pub. No: US 2011-0127405) in view of YU et al. (Pub. No.: US 2016-0183782), as applied in Claims 10-11, 14, 16, and further in view of GHOSH et al (Pub. No.: US 2013-0260382)

As per Claim 15 GROSSMAN discloses The microscope system of claim 10, wherein the optical assembly is configured to acquire images over a tissue volume (See said analysis for Claim 1)

GROSSMAN and YU do not disclose but GHOSH discloses volume of about N mm × M mm × NM um (Figs. 1-4 standard volume [0034])  (before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify GHOSH to teach a specific number of mm dimensions because Applicant has not disclosed that 1 mm × 1 mm x 300um provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of mm because performance of said invention is not tied to a specific mm dimension)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include volume of about N mm × M mm × NM um as taught by GHOSH into the system of GROSSMAN and YU because of the benefit taught by GHOSH to disclose a microscopic devices to include flexible and various viewpoints for the system that expands upon said system capabilities and in order to set the field of view to correspond with the positioning of the microscope when the microscope is used in an array of microscopes to stitch together an image of a sample using a plurality of fields of view.

Allowable Subject Matter
Claims 9, 12-13 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any double patenting rejections contained herein.

Claims 9, 12-13 is/are allowed, but for any double patenting rejections contained herein.  The following is an examiner’s statement of reasons for allowance:

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The microscope system of claim 1, wherein the optical assembly is configured to acquire images with a spatial resolution of better than about 2 μm over the entire field-of-view by means of adding one or more corrective optical elements to the optical assembly" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The microscope system of claim 10, wherein the one or more deformable lenses are configured to adjust the focal depth of the imaging optical path, the stimulation optical path, or both, over a range of about 300 μm without loss of spatial resolution" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The microscope system of claim 10, wherein the one or more deformable lenses are selected from the group consisting of liquid lenses, liquid crystal lenses, and piezo-actuated tunable lenses, or any combination thereof" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As for Claims 9, 12-13 the closest prior art of record GROSSMAN et al. (Pub. No: US 2011-0127405), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims.  GROSSMAN only discloses a microscope system for simultaneous imaging and stimulation of tissue within a subject that includes an optical assembly comprising with an illumination optical path of a light-emitting element that directs imaging light to tissue within a specified field-of-view.  The prior art also discloses a stimulation optical path comprising one or more light-emitting elements that directs stimulation light to tissue within said field-of-view iii as well as disclosing an imaging optical path comprising one or more image sensors and configured to receive light reflected, scattered, or emitted by the tissue to generate an image of the tissue within said field-of-view.  Finally, the prior art teaches a baseplate, wherein the baseplate is configured to be mounted on the subject in a fixed position and to receive the optical assembly, thereby aligning the optical assembly relative to the tissue of the subject upon attachment to a removable baseplate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481